Citation Nr: 1035336	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-37 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for lung scarring and 
bronchitis.

2.  Entitlement to a disability evaluation in excess of 40 
percent for degenerative joint disease of the lumbar spine.

3.  Entitlement to a compensable disability rating for service-
connected fracture of the left distal fibula and tibia.

4.  Entitlement to a disability rating in excess of 30 percent 
for service-connected PTSD.

5.  Entitlement to a compensable disability rating for service-
connected bilateral hearing loss.

6.  Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decisions dated in September 2006, July 2007 
and April 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for lung 
scarring/bronchitis and entitlement to an increased rating for 
degenerative joint disease of the lumbar spine and fracture of 
the left distal fibula and tibia are addressed in the REMAND 
portion of the decision below and are REMANDED to the Department 
of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss was 
manifested by Level I hearing acuity in both ears based on the 
audiogram results from the August 2007 VA examination and his 
bilateral hearing loss was characterized by Level I hearing 
acuity in the right ear and Level II hearing acuity in the left 
ear based on the audiogram results from the January 2007 VA 
treatment record.

2.  The Veteran's PTSD is manifested by difficulty in 
establishing and maintaining effective work and social 
relationships with sleep impairment, flashbacks, avoidant 
behavior, irritability, anger, impaired impulse control and 
hypervigilence; the Veteran's GAF score was 50.   

3.  As part of this appeal, the Board granted an increased rating 
of the Veteran's service-connected PTSD to 50 percent disabling.  
The Veteran is also currently service-connected for degenerative 
joint disease of the lumbar spine, rated as 40 percent disabling; 
right leg radiculopathy, rated as 20 percent disabling; tinnitus, 
rated as 10 percent disabling; fracture of the left distal fibula 
and tibia, rated as noncompensable; bilateral hearing loss, rated 
as noncompensable and erectile dysfunction associated with PTSD, 
rated as noncompensable.  

4.  The evidence of record shows that the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating for 
service-connected bilateral hearing loss has not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2009).

2. The schedular criteria for an initial disability rating of 50 
percent have been met for service-connected PTSD for the entire 
period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2009).  

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.3, 4.15, 4.16 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 2008).  
Thus, any error related to this element is harmless.  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With respect to the Veteran's claim for a TDIU, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

As the July 2007 and April 2008 rating decisions on appeal 
granted the Veteran's claims of entitlement to service connection 
for hearing loss and PTSD, these claims are now substantiated.  
The Veteran filing a notice of disagreement as to these 
determinations do not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  In cases like this one, where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been substantiated; thereby rendering section 5103(a) 
notice no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further notice 
is required and the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of the Veteran's 
claims of entitlement to an initial increased rating for 
bilateral hearing loss and PTSD at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's VA treatment records and VA 
examination reports dated in June 2007 and August 2007.    

The VA examination reports reflect that the examiners conducted a 
review of the Veteran's claims file in addition to obtaining oral 
history and an evaluation of the Veteran.  The examiners 
documented in detail the claimed symptoms and the effect those 
symptoms have on his occupational and social functioning.  
Accordingly, the Board concludes that the examination is adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate for rating purposes); Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007) (regarding VA 
audiological examinations, a VA audiologist, in addition to 
dictating objective test results, must fully describe the 
functional effects caused by a hearing disability in his or her 
final report).  

Additionally, the claims file contains the Veteran's statements 
in support of his claim.  The Veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  The record also presents no 
basis for further development to create any additional evidence 
to be considered in connection with the matter currently under 
consideration.  Under these circumstances, the Board finds that 
the Veteran is not prejudiced by appellate consideration of the 
claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action. 

II.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the Veteran is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration 
must be given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during the 
pendency of the claim. Id.  

Hearing Loss

The Veteran filed a service connection claim for bilateral 
hearing loss in September 2006.  The RO granted the claim for 
bilateral hearing loss and assigned a noncompensable disability 
rating with an effective date of September 27, 2006.  The Veteran 
appeals this decision contending that the current disability 
rating should be higher.  

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent based 
on the organic impairment of hearing acuity.  Hearing impairment 
is measured by the results of controlled speech discrimination 
tests together with the average hearing threshold levels (which 
in turn, are measured by pure tone audiometric tests in the 
frequencies of 1000, 2000, 3000 and 4000 cycles per second).  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective 
hearing is rated on the basis of a mere mechanical application of 
the rating criteria).  The provisions of 38 C.F.R. § 4.85 
establish eleven auditory acuity levels from I to XI.  If hearing 
loss is service-connected for only one ear, in order to determine 
the percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman numeral designation for 
hearing impairment of I.  38 C.F.R. § 4.85(f).  Tables VI and VII 
as set forth in section 4.85(h) are used to calculate the rating 
to be assigned.  

In guidance for cases involving exceptional patterns of hearing 
impairment, the schedular criteria stipulates that, when the pure 
tone threshold at each of the four specified frequencies (1000, 
2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is evaluated separately.  
38 C.F.R. § 4.85(a).  Additionally, when the pure tone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  The 
numeral will then be elevated to the next higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran underwent a VA audiology examination in August 2007.  
The VA examination showed the Veteran had 98 percent speech 
recognition in his right ear.  He exhibited pure tone thresholds 
in the right ear of 10 dB at 1000 Hz, 40 dB at 2000 Hz, 70 dB at 
3000 Hz and 70 dB at 4000 Hz.  The average decibel loss for the 
right ear was 48 dB.  The VA examination showed the Veteran had 
94 percent speech recognition in his left ear.  The Veteran 
exhibited pure tone thresholds in the left ear of 10 dB at 1000 
Hz, 55 dB at 2000 Hz, 75 dB at 3000 Hz and 75 dB at 4000 Hz.  The 
average decibel loss for the left ear was 54 dB.  

The Board notes that the Veteran did not meet the exception 
requirements for hearing impairment under 38 C.F.R. § 4.86.  The 
examiner also did not certify that the use of speech 
discrimination test was not appropriate.  Therefore, the 
numerical hearing impairment is determined only by Table VI.  The 
Veteran's hearing acuity in both ears is assigned to Level I.  
Diagnostic Code 6100, Table VII provides a 0 percent disability 
rating for the hearing impairment demonstrated by the Veteran at 
the August 2007 VA examination.

A January 2007 VA audiological consultation report revealed that 
the Veteran had a speech recognition score of 96 percent for the 
right ear.  The examination revealed pure tone thresholds in the 
right ear of 15 dB at 1000 Hz, 45 dB at 2000 Hz, 70 dB at 3000 Hz 
and 70 dB at 4000 Hz.  The average decibel loss for the right ear 
was 50 dB.  The VA examination showed the Veteran had 92 percent 
speech recognition in her left ear.  The Veteran exhibited pure 
tone thresholds in the left ear of 15 dB at 1000 Hz, 55 dB at 
2000 Hz, 80 dB at 3000 Hz and 80 dB at 4000 Hz with an average 
decibel loss of 58 dB.  

The Veteran's hearing impairment did not meet the exception 
requirements under 38 C.F.R. § 4.86(a) or (b).  The audiologist 
did not indicate that the use of the speech discrimination test 
was inappropriate.  Therefore, the numerical hearing impairment 
is determined only by Table VI.  The Veteran's hearing acuity in 
the right hear is assigned to Level I and his hearing acuity in 
the left ear is assigned to Level II.  Diagnostic Code 6100, 
Table VII provides a 0 percent disability rating for the hearing 
impairment demonstrated by the Veteran in January 2007.

The Board has considered whether a staged rating is applicable in 
this case.  The competent medical evidence of record shows that 
the Veteran's bilateral hearing has not fluctuated materially 
during the course of this appeal.  As such, a staged rating is 
not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In conclusion, the Board notes that the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  However, the Board finds that the 
preponderance of the evidence is against the claim and an 
assignment of a compensable disability rating for bilateral 
hearing loss on a schedular basis is not warranted.  See 38 
C.F.R. § 3.102.

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2009).  An 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
bilateral hearing loss is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's bilateral 
hearing loss with the established criteria found in the rating 
schedule for hearing impairment shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  The Veteran is currently unemployed, but he has 
not indicated and the record does not show that his service-
connected bilateral hearing loss, by itself, has caused marked 
interference with employment.  In addition, the evidence reveals 
that his bilateral hearing loss has not necessitated any frequent 
periods of hospitalization or has otherwise rendered 
impracticable the application of the regular schedular standards.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further development 
in keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).

PTSD 

The Veteran filed a service connection claim for PTSD in 
September 2006.  The RO granted the claim for PTSD and assigned a 
30 percent disability rating with an effective date of September 
27, 2006.  The Veteran appeals this decision contending that the 
current disability rating should be higher.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126.  

The Veteran's service-connected PTSD is presently assigned a 30 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
PTSD is rated pursuant to the General Rating Formula for Mental 
Disorders.  Id.  Under this rating criteria, a 30 percent rating 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or own 
name.  Id.

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  The use of such terminology 
permits consideration of items listed as well as other symptoms 
and contemplates the effect of those symptoms on the Veteran's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  In determining whether the Veteran meets the 
criteria for a 70 percent rating, the Board must consider whether 
the Veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, or mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall level 
of functioning.  The GAF Scale is to be rated with respect only 
to psychological, social, and occupational functioning.  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with 
the higher numbers representing higher levels of functioning.  A 
GAF score ranging between 41 and 50 indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, occasional 
panic attacks) or serious impairment in social, occupation or 
school functioning (e.g., no friends, unable to keep a job).  A 
score between 51 and 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupation, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

The medical evidence of record consists of a VA examination 
report dated in June 2007 and VA mental health treatment records.  
Furthermore, the Veteran provided additional information about 
his PTSD symptoms in written statements.  The Board finds that 
this evidence, the most pertinent of which is summarized below, 
shows that the Veteran's condition as a whole more closely 
approximates the criteria for a rating of 50 percent rather than 
the currently assigned 30 percent disability rating.  

The June 2007 VA examination reveals that the Veteran described 
problems with low level worry and depression manifested by him 
being quiet for half a day.  He denied feelings of hopelessness, 
worthlessness or anhedonia.  The Veteran did not have a history 
of suicidal ideation.  He has had dreams about the parachute 
malfunction in service and wakes up thrashing and kicking two to 
three times a night.  The symptoms decrease with the use of 
alcohol.  The examiner noted that the Veteran reported a history 
of "radical behaviors."  He continues to experience angry 
episodes when around large crowds, but he no longer experiences 
anxiety attacks.  The Veteran currently lives in the Zuni 
mountains with a "Dysfunctional Veteran: Leave Me Alone" sign 
on his property.   The Veteran reported that loud noises bother 
him and he checks his property regularly for trespassers and 
security breaches.  He carries a gun with him everywhere, 
although he left it in his car for the VA examination.  He stated 
that "only a fool goes anywhere without a gun." 

The examiner observed that the Veteran was fully oriented and 
adequately groomed.  His political beliefs and methods of 
communicating himself were not mainstream and curiously formal 
(particularly in his written communications).  Nonetheless, the 
examiner noted that the Veteran presented as articulate, well 
spoken and his thought processing was logical, linear and 
coherent.  There was no evidence of an underlying psychotic 
disorder or hallucinations.  His eye contact, speech, rate and 
tone were within normal limits.  The Veteran's mood was adequate 
and his effect was euthymic.  The results of the MMPI2 validity 
scales indicated that the Veteran responded in a forthright and 
open manner that permitted interpretation of the responses.  

With respect to social interaction, the Veteran was married to 
his second wife.  He has no contact with his two children from 
his first marriage.  Although he admits to regular admonishments 
from the police, he has not been formally charged because he has 
always been friends with law enforcement.  The examiner noted 
that the Veteran exhibited a pervasive pattern of continued 
failure to conform to social norms.  The Veteran described social 
isolation that to examiner suggested avoidance of potential 
reminders of trauma; however, his presentation did not clearly 
demonstrate this connection.  The Veteran described minimizing 
interactions with others due to his tendency to lose his temper 
and become physically aggressive at minimal provocation.  The 
examiner revealed that this trait of temper preceded military 
service based on the Veteran's own admission.  Nonetheless, the 
examiner provided the opinion that it is as likely as not that 
the Veteran's experiences in military service exacerbated his 
pre-existing tendencies.  

Regarding employment, the Veteran explained that since military 
discharge, he has worked many jobs, primarily self-employment or 
temporary jobs.  His past jobs include construction, sign 
painting and logging.  His longest employment, other than self-
employment, was as a station agent for two years.  He walked off 
the job because of an altercation with a co-worker about joining 
the union.  Over the years he primarily worked as a bush pilot 
and sign painter.  The examiner noted that the Veteran's 
employment had been punctuated with countless conflicts with co-
workers.  The Veteran reported that he has not worked since 2004 
due to physical disabilities associated with injuries incurred 
during military service.  He was clear that he cannot work due to 
physical limitations, rather than limitations due to PTSD.  

The examiner concluded that the Veteran's primary complaints were 
re-experiencing symptoms and associated insomnia directly related 
to military trauma history.   He copes with these symptoms with 
heavy alcohol use at night, which likely also contributes to 
early waking insomnia.  The examiner determined that although the 
Veteran has had mild PTSD symptoms of re-experiencing, 
hyperarousal and hypervigilence, he successfully arranged his 
lifestyle to minimize interference and permit optimal 
psychological functioning.  The examiner emphasized that the 
Veteran described successful management of psychological distress 
and he has been able to maintain employment, albeit 
nontraditional and isolative in nature, and meaningful if not 
limited relationships for the past 56 years.  The examiner 
revealed that the psychometric testing results were consistent 
with his report of subclinical or mild PTSD or symptoms that 
cause distress, but does not significantly interfere with 
functioning.  

In sum, the evidence shows that the manifestation of the 
Veteran's PTSD has made it difficult for the Veteran to establish 
and maintain effective work and social relationships.  
Specifically, the Veteran's PTSD has resulted in impaired impulse 
control, a temper and hypervigilence.  Although, the Veteran has 
a meaningful relationship with his wife, he socially isolates 
himself to avoid harming others due to his tempter.  Furthermore, 
his impaired impulse control has affected his past employment.  
He has had numerous conflicts with co-workers and the Veteran 
stated during the VA examination that he "would kick the crap 
out of co-workers."  The Veteran's PTSD symptoms also include 
insomnia related to re-experiencing the traumatic events and 
self-medication with alcohol.  

The Board notes that the VA examiner assigned the Veteran a GAF 
score of 50.  A GAF score from 41 to 50 indicates that the 
Veteran has serious symptoms or serious impairment in social or 
occupation functioning.  The Board recognizes that while a GAF 
score may be indicative of a certain level of occupational 
impairment, it is only one factor in determining the Veteran's 
degree of disability.  See Bowling v. Principi, 15 Vet. App. 1, 
14 (2001).  In this case, the Veteran's overall disability 
picture including symptoms reported at the June 2007 VA 
examination indicates that the Veteran's disability picture more 
closely approximates a 50 percent rating.  

In finding that a 50 percent rating is warranted, the Board 
declines to grant a 70 percent rating.  The evidence of record is 
negative for evidence of characteristics such as suicidal 
ideation; obsessional rituals; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; spatial disorientation; neglect of personal 
appearance and hygiene; or an inability to establish and maintain 
effective relationships.  Overall, the criteria for a 70 percent 
rating have not been met or approximated. 

The Board has considered whether staged ratings are appropriate.  
The evidence of record shows that the Veteran's PTSD symptoms 
have not fluctuated materially during the course of this appeal.  
As such, a staged rating is not warranted and the Veteran should 
be awarded a 50 percent disability rating for the entire appeals 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to whether the Veteran's case should be referred for 
extraschedular consideration, the evidence does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected PTSD is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's PTSD with the established criteria found in the 
rating schedule for a mental disorder shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology.  The evidence shows that the Veteran's PTSD has 
not caused marked interference with his employment, necessitated 
frequent periods of hospitalization or otherwise rendered 
impracticable the regular schedular standards for rating such 
disability.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).

IV.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341.  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  38 
C.F.R. § 4.15.

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that she has one service-connected 
disability rated at 60 percent or higher; or two or more service-
connected disabilities, with one disability rated at 40 percent 
or higher and the combined rating is 70 percent or higher.  38 
C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, 
or one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability status 
will be disregarded where the percentages referred to in this 
paragraph for the service-connected disability or disabilities 
are met and in the judgment of the rating agency such service-
connected disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful 
employment.  For purposes of 38 C.F.R. § 4.16, marginal 
employment generally shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount established by 
the U.S. Department of Commerce as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a).

The Board notes that the Veteran is service-connected for the 
following disabilities: degenerative joint disease of the lumbar 
spine, rated as 40 percent disabling; PTSD, rated as 50 percent 
disabling; right leg radiculopathy, rated as 20 percent 
disabling; tinnitus, rated as 10 percent disabling; fracture of 
the left distal fibula and tibia, rated as noncompensable; 
bilateral hearing loss, rated as noncompensable and erectile 
dysfunction associated with PTSD, rated as noncompensable.  As 
such, the criteria for a total rating under the provisions of 38 
C.F.R. § 4.16(a) are met.  Nonetheless, the Board must also 
determine whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.    

In this regard, the record contains several different types of 
evidence indicating that the Veteran's service-connected 
disabilities preclude the Veteran from engaging in a 
substantially gainful occupation.  The record contains VA 
examinations dated in June 2006 and September 2006 evaluating the 
Veteran's back, left leg and right leg radiculopathy.  The June 
2006 examination evaluated the Veteran's left leg disorder and 
right leg pain.  The reported that he was not currently working, 
but his usual occupation was operating a shop in Alaska 12 years 
ago.  The examiner noted that the Veteran's constant pain 
prevents the Veteran from engaging most activities, such as 
exercise and sports.  These service-connected disabilities have a 
severe effect on chores and recreation and a moderate effect on 
shopping, traveling, dressing and toileting.  The September 2006 
VA examination shows that the Veteran's degenerative joint 
disease of the lumbar spine with right leg radiculopathy had 
significant effects on his usual occupation.  The Veteran 
reported that his usual occupation is clerical in nature.  He 
asserted that he worked part-time due to his back condition.  The 
examiner determined that the Veteran's back disorder caused the 
Veteran to have decreased mobility, problems with lifting and 
carrying and difficulty reaching.  The examiner determined that 
the Veteran's back disorder with right leg radiculopathy 
prevented the Veteran from exercise and recreation.  It had a 
severe effect on chores and toileting and a moderate effect on 
shopping, traveling, bathing, dressing and grooming. 

A VA treatment record dated in April 2009 revealed that the 
Veteran complained of chronic pain to the legs, hips and back.  
The physician noted that the Veteran was able to perform routine 
activities of daily living, but he was unable to work.  An August 
2007 letter from the Veteran's VA physician revealed that the 
Veteran was suffering from chronic low back pain secondary to 
degenerative joint disease, pain in the right lower extremity, 
PTSD and hearing loss.  The examiner asserted that the Veteran is 
totally disabled from these medical conditions.  The Board notes 
that the Veteran is service-connected for the medical disorders 
listed by the physician.  

The evidence of record shows that the Veteran last worked for a 
Veterinary practice.  The record contains two lay statements from 
the Veteran's former employer and a co-worker.  The letter dated 
in October 2006 from the Veteran's employer revealed that the 
Veteran's ability to perform his duties had decreased rapidly in 
the past two to three years.  The employer was aware of the 
Veteran's back injury and his leg disorders and the Veteran 
appeared to suffer a great deal of pain much of the time.  The 
employer noted that he deeply regretted having to remove the 
Veteran from his payroll, but the Veteran's deteriorating 
physical condition had left him no choice in the matter.  The 
Veteran's co-worker also wrote a letter received in November 2006 
noting that the Veteran was in so much pain that on some days he 
walked with great difficulty, he could not stand or sit for any 
length of time and he was no longer able to assist with any 
tasks.  The co-worker also reported that the Veteran's constant 
pain appeared to affect his mental state as well.  

Based on the evidence discussed above, the Board finds that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.  In order 
to establish an inability to maintain a substantially gainful 
occupation, as required for a TDIU award pursuant to 38 C.F.R. § 
3.340(a), a veteran is not required to submit proof that he is 
100 percent unemployable.  See Roberson v. Principi, 251 F.3d 
1378, 1385 (2001).  Instead, the regulations contemplate more 
flexibility in the employability determination.  Id.  The 
evidence shows throughout the entire appeals period that the 
Veteran's service-connected degenerative joint disease of the 
lumbar spine, right leg radiculopathy and fracture of the left 
distal fibula and tibia results in pain and difficulty with 
movement, which would make employment that requires physical 
activity, such as standing for long periods of time or walking, 
extremely difficult, if not impossible.  In fact, the Veteran was 
let go from his last job in 2006, because he was unable to 
perform the duties required by his position due to his service-
connected disabilities, specifically his lumbar spine and leg 
disabilities.  Furthermore, the Board finds it persuasive that 
the Veteran's VA physician determined that the Veteran was 
totally disabled from his chronic low back pain secondary to 
degenerative joint disease, pain in the right lower extremity, 
PTSD and hearing loss, which are disabilities or symptoms of 
disabilities for which the Veteran is in receipt of service 
connection.  The Board concludes that the evidence of record 
shows that the Veteran would also have difficulty obtaining and 
maintaining substantial gainful employment in a sedentary 
position.  In this regard, the Veteran's former co-worker 
indicated that the Veteran's low back and leg pain made it 
difficult for the Veteran to stand or sit for any length of time 
and he was unable to assist in certain tasks.  Furthermore, the 
June 2007 VA mental health examination reveals that the Veteran 
has difficulty working with other people due to his PTSD.  As the 
overall evidence of record suggests that the Veteran would have 
difficulty with physical or sedentary occupations due to his 
degenerative joint disease of the lumbar spine, right leg 
radiculopathy, residuals of a fracture of the left distal fibula 
and tibia and PTSD, the Board has determined the Veteran is 
unable to secure or follow a substantially gainful occupation due 
to his service-connected disabilities.  Thus, resolving any 
reasonable doubt in favor of the Veteran, the Board finds that 
entitlement to a TDIU is warranted for the entire appeals period.     


ORDER

1.  Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.

2.  Entitlement to a 50 percent disability rating for service-
connected PTSD is granted.

3.  Entitlement to a TDIU is granted.


REMAND

Unfortunately, a review of the record shows that the remaining 
issues on appeal must be remanded for additional development 
prior to adjudication by the Board.  

The Veteran contends that his lung disorder was due to exposure 
to mustard gas during service.  The Board observes that the 
record only contains three pages of the Veteran's service 
treatment records and service personnel records.  VA has a duty 
to assist the veteran in obtaining or confirming the 
unavailability of his active duty service treatment records that 
are not currently included in the record on appeal.  38 U.S.C.A. 
§ 5103A(c).  VA must make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by the VA.  38 
U.S.C.A. § 5103A.  Whenever VA attempts to obtain records from a 
Federal department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3).  Thus, the RO should conduct a search for the 
Veteran's service treatment records and service personnel 
records.  

The Veteran was provided with a VA examination in September 2006 
for his service-connected degenerative joint disease of the 
lumbar spine.  In a March 2007 letter, the Veteran's back and 
right leg pain had become worse and an MRI showed changes as 
compared to the previous MRI.  The U.S. Court of Appeals for 
Veterans Claims has held that "[w]here...a disability is worse 
than when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, the VA 
must provide a new examination."  Olson v. Principi, 3 Vet. App. 
480, 482 (1992).  The Board observes that there is no other 
medical evidence in the record that would provide a more current 
and adequate picture of the Veteran's disability on appeal.  
Thus, the Board finds that the Veteran should be provided with a 
new examination to determine the current level of severity of his 
service-connected degenerative joint disease of the lumbar spine.

With respect to the Veteran's increased rating claim for fracture 
of the left fibula and tibia, the Veteran was provided with a VA 
examination in June 2006.  The Board observes that this 
examination was conducted to address the Veteran's claim for 
service connection.  The examiner did not discuss the symptoms of 
the Veteran's fracture of the left fibula and tibia in enough 
detail for the Board to adequately rate the Veteran's disability 
under the rating criteria, such as the Veteran's range of motion.  
Thus, the Veteran should be provided with another VA examination 
for his fracture of the left fibula and tibia.

Accordingly, the case is REMANDED for the following action:

1.	Please attempt to obtain all of the 
Veteran's service treatment records and 
service personnel records from the 
appropriate personnel department for the 
period of active service from April 1953 
to April 1955.  If no records are 
available, the RO should attempt to obtain 
records from any alternative source 
available.  If the records are still not 
available, obtain written confirmation of 
that fact.  If after the above steps have 
been taken and VA concludes that it is 
reasonably certain that further efforts to 
obtain the records would be futile, VA 
will provide the Veteran with notice of 
that fact as required under 38 U.S.C.A. § 
5103A(b)(2) and 38 C.F.R. § 3.159(e) and 
allow an appropriate period of time for 
the Veteran to respond.  The notice must 
contain the identity of the records VA was 
unable to obtain, an explanation of the 
efforts VA made to obtain the records, a 
description of any further action VA will 
take regarding the claim and a notice that 
the Veteran is ultimately responsible for 
providing the evidence.  The RO should 
also inform that Veteran that he can also 
provide alternative forms of evidence, 
such as statements from service comrades.  
Associate all documents obtained with the 
claims file.

2.	Schedule the Veteran for a VA examination 
to determine the nature and current level 
of severity of his service-connected 
degenerative joint disease of the lumbar 
spine.  All indicated tests and studies 
should be accomplished and the examiner 
should provide a complete rationale for 
all opinions expressed.  The claims file 
must be made available to the examiner. 

3.	Schedule the Veteran for a VA examination 
to determine the nature and current level 
of severity of his service-connected 
fracture of the left distal fibula and 
tibia.  All indicated tests and studies 
should be accomplished and the examiner 
should provide a complete rationale for 
all opinions expressed.  The claims file 
must be made available to the examiner. 

4.	Upon completion of the foregoing, and any 
other development deemed necessary, the 
Veteran's claim of entitlement to service 
connection for lung scarring/bronchitis 
and entitlement to an initial increased 
rating for degenerative joint disease of 
the lumbar spine and fracture of the left 
distal fibula and tibia should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


